DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02-17-2021 been fully considered but they are not persuasive. 
The Applicant argues that the separate emission buffers 151 and 152 are implemented in the only available memory, the memory 150 and therefore cannot be construed to a shared emission buffer as indicated by the Office Action (Remarks, pg.7, lines 25-30).
The Examiner respectfully disagrees.
In response to applicant's argument that Yamazaki memory 150 cannot be construed to function as a shared emission buffer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case and given the broadest reasonable interpretation of the claim it is worthy to note that there is no structural evidence within the Specifications or Drawings of a ‘Shared Emission Buffer’ and therefore Yamazaki’s mermory 150 with its subcomponents 151 and 152 (cellular and D2D buffers) collectively teaches a shared emission buffer based on BRI. 
Applicant further refers to the Specification pg.8 where it is stated that : This peer to peer data is buffered in the same emission buffers as the uplink traffic to the access point, even if it is not intended to be transmitted to the access point (Remarks, pg.6, lines 15-18). However as stated above memory 150 collectively recites this limitation.
Further as indicated in the pertinent art of Kazmi et al - US 2018/0077748, there is evidence of transmission of D2D and WAN signals in the same buffer and HARQ processes sharing the same soft buffer ( Kazmi ¶0080- 2nd sentence-D2D and WAN signals in the same buffer; ¶0004;¶0060- harq process share the same soft buffer).
Therefore based on this discussion the anticipation of claims 1, 3-5, 10, 13, and 14 over the prior art stands.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Yamazaki et al (US 20150312821).

As to claim 1 Yamazaki discloses a method of communication in a wireless network comprising a plurality of wirelessly communicating stations (Yamazaki Fig.9, ¶103), one station playing the role of access point, the other stations being connected to the access point station, the method comprising by at least one emitting station having, in a shared emission buffer, data to be directly transmitted to the access point and at least one non-access point station (Yamazaki 150 of Fig.10, ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer); generating a buffer status report to be transmitted to the access point, the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station, the emission buffer comprising data to be transmitted to all the destination stations, including data to be directly transmitted to a non-access point station (Yamazaki ¶0023- 1st sentence- the user terminal transmits the D2D buffer status report to the base station separately from a buffer status report indicating the amount of non-transmitted data in cellular communication with the base station); transmitting the buffer status report to the access point (Yamazaki ¶0075); wherein the amount of data is limited to the amount of data stored in the shared emission buffer of the emitting station to be transmitted to the access point that will receive the buffer status report (Yamazaki ¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication).

As to claim 3 Yamazaki discloses the method of claim 1, wherein data to be transmitted to a non-access point station are to be emitted according to an established direct link (Yamazaki ¶106- 2nd sentence)

As to claim 4 Yamazaki discloses the method of claim 3, wherein the established direct link is of single-user type (Yamazaki – 1st sentence- each of the UE 100-1 and the UE 100-2 transmits D2D-BSR indicating the amount of non-transmitted data in the D2D communication to the eNB 200.

As to claim 5 Yamazaki discloses the method of claim 1, further comprising: maintaining by the emitting station a value representative of an amount of data stored in the emission buffers per final destination station of the stored data (Yamazaki Fig.11, ¶0115- 1st sentence- 1 octet of 2 bits for storing ID (identification information) of a communication partner UE of the D2D communication and 6 bits indicating the amount of non-transmitted data to the communication partner UE).

As to claim 10 Yamazaki discloses the method of claim 1, wherein generating a buffer status report is done for an introduction within a data frame to be transmitted (Yamazaki, Fig.11.and 12 ¶0115- ¶0117)

As to claim 13 Yamazaki discloses a non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method of communication in a wireless network comprising a plurality of wirelessly communicating stations (Yamazaki Fig.9 and 10), one station playing the role of access point (Yamazaki 150 of Fig.10), the other stations being connected to the access point station the method comprising by at least one emitting station having, in a shared emission buffer, data to be directly transmitted to the access point and at least one non-access point station (Yamazaki ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer indicating the amount of non-transmitted data in cellular communication with the base station); generating a buffer status report to be transmitted to the access point (, the buffer status report indicating an amount of data stored in the shared  Yamazaki ¶0023- 1st sentence- the user terminal transmits the D2D buffer status report to the base station separately from a buffer status report indicating the amount of non-transmitted data in cellular communication with the base station); transmitting the buffer status report to the access point (Yamazaki ¶0075); wherein the amount of data is limited to the amount of data stored in the shared emission buffer of the emitting station to be transmitted to the access point that will receive the buffer status report (Yamazaki ¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication).

As to claim 14 Yamazaki discloses an emitting station in a wireless network comprising a plurality of wirelessly communicating stations (Yamazaki Fig.9), one station playing the role of access point, the other stations being connected to the access point station (Yamazaki 150 of Fig.10), the emitting station having, in a shared emission buffer, data to be directly transmitted to the access point and at least one non-access point station (Yamazaki ¶0110- last sentence- The cellular buffer 151 and the D2D buffer 152 are provided in a memory 150 – interpreted as a shared emission buffer); the emitting station comprising a processor configured for: generating a buffer status report to be transmitted to the access point (Yamasaki ¶0031- 2nd sentence- the processor performs: a process of transmitting, by the user terminal, a D2D buffer status report), the buffer status report indicating an amount of data stored in the shared emission buffer of the emitting station, the emission buffer comprising data to be transmitted to destination stations, including data to be directly transmitted to a non-access point station (Yamazaki Fig.11, ¶0115- 1st sentence); transmitting the buffer status report to the access point (Yamazaki ¶0110- last sentence,  ¶0075); wherein the amount of data is limited Yamazaki ¶0110- each of the UE 100-1 …..Includes a D2D buffer 152 that temporarily accumulates non-transmitted data in the D2D communication separately from a cellular buffer 151 that temporarily accumulates non-transmitted data in the cellular communication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Josiam et al (US 20160227533).

As to claim 6 Yamazaki discloses the method of claim 5, however silent wherein data being transmitted according to a plurality of traffic identifiers, the maintained value representative of an amount of data is maintained per final destination and per traffic identifier. However in an analogous art Josiam remedies this deficiency: (Josiam ¶0063- 6th sentence- such as traffic identifiers (TIDs)).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yamazaki with that of Josiam for the purpose of advertising buffer status to a plurality of stations (Josiam ¶0063- 1st sentence).

As to claim 8 Yamazaki discloses the method of claim 1, however silent wherein the method further comprises: receiving a trigger frame for buffer status report; and wherein generating a buffer status report is done in response to the reception of the trigger frame for buffer status reports. However in an analogous art Josiam remedies this deficiency: (Josiam ¶0066- 2nd sentence).. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Yamazaki with that of Josiam for the purpose of a trigger frame for  triggering buffer status reporting (,Josiam ¶0066- 2nd sentence).

As to claim 9 the combined teachings of Yamazaki and Josiam discloses the method of claim 8, wherein the trigger frame for buffer status report comprises an information related to whether the buffer status report should be established for a given traffic identifier, a given access category or a plurality of access categories (Josiam ¶0063 – 6th sentence- (e.g., access class information including quality of service (QoS) including identifiers, such as traffic identifiers (TIDs)) and the buffer size (e.g., total size and/or per category size)).

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Josiam and further in view of Ryu et al (US 20170311310).

As to claim 7 the combined teachings of Yamazaki and Josiam discloses the method of claim 6, however silent further comprising for generating the buffer status report the steps of: determining the list of all final destination stations which traffic is to be transmitted through the destination station that will receive the buffer status report for at least one given traffic identifier; adding the maintained values representative of an amount of data relating to the determined list of final destination stations for at least one given traffic identifier. However in an analogues art Ryu remedies this deficiency: (Ryu ¶0042; ¶0044). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu with the already combined teachings of Yamazaki and Josiam for the purpose of establishing block acknowledgement agreement per traffic identifier as desired which is known in the art (Ryu ¶0040- 2nd sentence).

As to claim 11 the combined teachings of Yamazaki and Josiam discloses the method of claim 6, however silent wherein the buffer status report comprises duration information corresponding to the amount of data to be transmitted on a single 20 MHz channel. However in an analogous art Ryu remedies this deficiency: (Ryu ¶0063). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryu with the already combined teachings of Yamazaki and Josiam for the purpose of establishing block (Ryu ¶0040- 2nd sentence).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view Choi et al (US 20180124746).

As to claim 12. Yamazaki discloses the method of claim 1, however silent wherein use of duration information in a buffer status report is forbidden- in other words "TXOP Duration Requested" subfield format is not used for 802.11ax stations.  However in an analogous art Choi remedies this deficiency: (Choi ¶0268, Fig.14 and 15). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Josiam with that of Choi for the purpose of implementing 802.11ax stations as desired which is known in the art (Choi ¶0268).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al- Method of Operating Buffer for Device-to-Device (D2D) Communication in Wireless Communication System and Apparatus for Same- US 20150180616, ¶0129, ¶0141
Kazmi et al - Joint WAN and Sidelink Transmission Methods for  Device-to-Device Capable User Equipment- US 2018/0077748, ¶0080- 2nd sentence-D2D and WAN signals in the same buffer; ¶0004;¶0060- harq process share the same soft buffer .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462